Exhibit 10.11

FIFTH AMENDMENT TO CREDIT AGREEMENT

FIFTH AMENDMENT TO CREDIT AGREEMENT dated as of February 17, 2012 (this
“Amendment” ), by and among METALICO, INC., a Delaware corporation, AMERICAN
CATCON, INC., a Texas corporation, FEDERAL AUTOCAT RECYCLING, L.L.C., a New
Jersey limited liability company, BUFFALO SHREDDING AND RECYCLING, LLC, a New
York limited liability company, GOODMAN SERVICES, INC., a Pennsylvania
corporation, HYPERCAT COATING LIMITED LIABILITY COMPANY, a New Jersey limited
liability company, MAYCO INDUSTRIES, INC., an Alabama corporation, METALICO
AKRON, INC., an Ohio corporation, METALICO ALUMINUM RECOVERY, INC., a New York
corporation, METALICO BUFFALO, INC., a New York corporation, METALICO NIAGARA,
INC., a New York corporation, METALICO NILES, INC., an Ohio corporation,
METALICO PITTSBURGH, INC., a Pennsylvania corporation, METALICO ROCHESTER, INC.,
a New York corporation, METALICO NEW YORK, INC. (formerly known as Metalico
Syracuse, Inc.), a New York corporation, METALICO TRANSFER, INC., a New York
corporation, METALICO TRANSPORT, INC., a New York corporation, METALICO
YOUNGSTOWN, INC., a Delaware corporation, SANTA ROSA LEAD PRODUCTS, INC., a
California corporation, TOTALCAT GROUP, INC., a Delaware corporation, TRANZACT
CORPORATION, a Delaware corporation, and WEST COAST SHOT, INC., a Nevada
corporation (each individually, “Borrower” and collectively, “Borrowers”), the
other Loan Parties and Lenders party to the Credit Agreement (as hereinafter
defined), JPMORGAN CHASE BANK, N.A., as Administrative Agent, and RBS BUSINESS
CAPITAL, a division of RBS ASSET FINANCE, INC., a subsidiary of RBS CITIZENS,
N.A., as Documentation Agent.

PRELIMINARY STATEMENTS:

(1) The Borrowers, the other Loan Parties, the Lenders, JPMORGAN CHASE BANK,
N.A., as Administrative Agent, and RBS BUSINESS CAPITAL, a division of RBS ASSET
FINANCE, INC., a subsidiary of RBS CITIZENS, N.A., as Documentation Agent, are
parties to that certain Credit Agreement dated as of February 26, 2010 (as
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”). Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Credit Agreement.

(2) The Borrowers have requested that Administrative Agent and the Lenders amend
certain provisions of the Credit Agreement as set forth herein. Administrative
Agent and the Lenders have agreed, in accordance with Section 9.02(b) of the
Credit Agreement and subject to the terms and conditions hereinafter set forth,
to amend the Credit Agreement as hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:

SECTION 1. Definitions. Capitalized words and phrases used herein without
definition shall have the respective meanings ascribed to such words and phrases
in the Credit Agreement.

SECTION 2. Amendments to Credit Agreement. Upon, and subject to, the occurrence
of the Effective Date (as defined in Section 3 below), the Credit Agreement is
hereby amended as follows:

2.1 As of the date hereof, the following definitions in Section 1.01 of the
Credit Agreement are hereby amended and restated as follows:

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case may be:

 

     ABR Spread     Eurodollar Spread     Commitment Fee Rate  

Revolving Loan

     .75 %      2.75 %      .375 % 

Term Loan

     2.00 %      3.75 %   



--------------------------------------------------------------------------------

“Availability Block” is deleted with no material placed in its stead.

“Borrowing Base” means, at any time, the sum of (a) up to 85% of the Borrowers’
Eligible Accounts at such time, plus (b) the lesser of (i) up to 60% of the
Borrowers’ Eligible Inventory, valued at the lower of cost or market value,
determined on a first-in-first-out basis, at such time and (ii) the product of
85% multiplied by the Net Orderly Liquidation Value percentage identified in the
most recent inventory appraisal ordered by the Administrative Agent multiplied
by the Borrowers’ Eligible Inventory, valued at the lower of cost or market
value, determined on a first-in-first-out basis, at such time, minus
(c) Reserves related to the Borrowers. The maximum amount of Inventory which may
be included as part of the Borrowing Base is the lesser of (i) 50% of the amount
of Revolving Loans permitted under the Borrowing Base and (b) $45,000,000. The
Administrative Agent may, in its Permitted Discretion, reduce the advance rates
set forth above, adjust Reserves or reduce one or more of the other elements
used in computing the Borrowing Base.

“Capital Expenditures” means, without duplication, any expenditure for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with GAAP.

“Fixed Charges” means, with reference to any period, without duplication, cash
Interest Expense, plus cash prepayments and scheduled principal payments on
Indebtedness made during such period, plus net taxes paid in cash, plus
dividends or distributions paid in cash, plus Capital Lease Obligation payments,
plus cash contributions to any Plan, so long as such cash contributions are not
expensed in the income statement, all calculated for the Company and its
Subsidiaries on a consolidated basis, it being understood that any redemption of
the Convertible Notes (including redemptions made prior to 2012) shall not be
used in calculating Fixed Charges other than as set forth in Section 6.08(b)(vi)
of this Agreement.

“Maturity Date” means the earlier of (i) January 23, 2014, and (ii) any earlier
date on which the Commitments are reduced to zero or otherwise terminated
pursuant to the terms hereof; provided however, that in the event on
December 31, 2013, (A) the aggregate outstanding principal balance of the
Convertible Notes is not more than $15,000,000 and (B) Availability is not less
than $20,000,000 after deduction of a Reserve determined by the Administrative
Agent for the aggregate outstanding principal balance of the Convertible Notes
as of such date and for the projected period until June 30, 2014, Maturity Date
shall mean the earlier of (i) February 17, 2016 and (ii) any earlier date on
which the Commitments are reduced to zero or otherwise terminated pursuant to
the terms hereof. Notwithstanding the above, all amounts due under the Term Loan
are due and payable in full on or before March 1, 2013 as set forth in
Section 2.10(a) of the Credit Agreement.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to (a) Section 2.09 and (b) assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable. The aggregate amount of the Lenders’ Revolving
Commitments is One Hundred Ten Million Dollars ($110,000,000).

2.2 As of the date hereof, Sections 2.09(d) and (e) of the Credit Agreement are
hereby amended and restated in their entirety to read as follows:

(d) With the consent of 100% of the Lenders, the Borrowers shall have the right
to increase the Revolving Commitment by obtaining additional Revolving
Commitments, either from one or more of the Lenders or another lending
institution provided that (i) any such request for an increase shall be in a
minimum amount of $5,000,000 and a maximum amount of up to $25,000,000 and in no
event shall such increase cause the Revolving Commitment to exceed $135,000,000,
(ii) the Borrower Representative, on behalf of the Borrower, may make such
request, (iii) the Administrative Agent has approved the identity of any such
new Lender, such approval not to be unreasonably withheld or delayed, (iv) any
such new Lender assumes all of the rights and obligations of a “Lender”
hereunder, and (v) the procedure described in Section 2.09(f) have been
satisfied.



--------------------------------------------------------------------------------

(e) Any amendment hereto for such an increase or addition shall be in form and
substance satisfactory to the Administrative Agent and shall only require the
written signatures of the Administrative Agent, the Borrowers and the Lender(s)
being added or increasing their Commitment, subject only to the approval of all
Lenders if any such increase would cause the Revolving Commitment to exceed
$110,000,000. As a condition precedent to such an increase, the Borrower
Representative shall deliver to the Administrative Agent a certificate of each
Loan Party (in sufficient copies for each Lender) signed by an authorized
officer of such Loan Party (i) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (ii) in the
case of the Borrowers, certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article III and
the other Loan Documents are true and correct, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and (B) no Default
exists.

2.3 As of the date hereof, Section 5.01(h) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

(h) as soon as available but in any event within 15 days of the end of each
calendar month (provided, however, in the event Borrower’s Availability is less
than the greater of (y) $11,000,000 or (z) 10% of the Revolving Commitments,
such reporting shall be delivered within 3 days of the end of each calendar
week), and at such other times as may be requested by the Administrative Agent,
as of the period then ended, all delivered electronically in a text formatted
file acceptable to the Administrative Agent:

2.4 As of the date hereof, clause (b) of Section 5.08 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

(b) thereafter, to finance the ongoing working capital needs of the Borrowers
for general corporate purposes in the ordinary course of business and to redeem
the Convertible Notes as provided herein.

2.5 As of the date hereof, Section 6.04(k) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

(k) Acquisitions, provided that (i) no Default or Event of Default exists before
or would exist immediately after giving effect thereto; (ii) the purchase price
of the Acquisition does not exceed $15,000,000 per Acquisition or $20,000,000
per annum; (iii) Availability is $15,000,000 or more at the time of, and after
giving effect to, the Acquisition; and (iv) the Acquisition has a positive
impact on EBITDA. Any seller financing that may be associated with the
transactions contemplated under this subsection (k) shall be subject to
satisfactory subordination agreements, a minimum Fixed Charge Coverage Ratio and
minimum Availability as the Administrative Agent shall determine at such time on
a pro forma Acquisition basis;

2.6 As of the date hereof, (a) the following provision is inserted into
Section 6.05 of the Credit Agreement in the appropriate alphabetical position as
paragraph (h) thereof:

(h) Transfers of real property interests by Catherine Lake, LLC, a Loan
Guarantor, and Buffalo Shredding and Recovery, LLC, to the Town of Hamburg
Industrial Development Agency (the “Agency”) for the purpose of realizing
certain tax benefits, provided the Administrative Agent shall review and approve
the lease, leaseback agreement, installment sale agreement and related documents
evidencing the proposed transactions prior to the effectiveness thereof.

and (b) the proviso at the end of Section 6.05 is amended and restated in its
entirety to read as follows:

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b), (f) and (h) above) shall
be made for fair value and for at least 75% cash consideration.



--------------------------------------------------------------------------------

2.7 As of the date hereof, clause (iii) of Section 6.08(a) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

(iii) the Borrowers may make Restricted Payments, not exceeding $1,000,000
during any fiscal year, pursuant to and in accordance with stock option plans or
other benefit plans for officers, directors, and employees of the Borrowers and
their Subsidiaries.

2.8 As of the date hereof, the word “and” is deleted at the end of
Section 6.08(b)(v).

2.9 As of the date hereof, Section 6.08(b)(vi) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

(vi) redemptions of Convertible Notes for cash payments of up to $25,000,000 in
the aggregate, provided that, at the time of and after giving effect to such
redemption, (i) the Fixed Charge Coverage Ratio shall not be less than 1.25 to
1.0 and (ii) Availability shall not be less than $20,000,000 on a pro-forma
basis for the 30 days prior to such redemption and for the 30 days after such
redemption. Solely for the purposes of this Section 6.08(b)(vi), amounts
attributable to the cash redemption of the Convertible Notes to be redeemed and
any Convertible Notes redeemed within sixty (60) days thereof shall be used in
calculating Fixed Charges; and

2.10 As of the date hereof, the following provision is appended to
Section 6.08(b) as Section 6.08(b)(vii):

(vii) redemptions of Convertible Notes in exchange for Equity Interests.

2.11 As of the date hereof, Section 6.12 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

SECTION 6.12. Capital Expenditures. The Borrowers will not, nor will they permit
any Subsidiary to, incur or make any Capital Expenditures in excess of
$25,000,000 per fiscal year. Notwithstanding anything contained herein to the
contrary, the Lenders hereby consent to the Borrowers incurring Capital
Expenditures for fiscal year 2011 of approximately $28,000,000.

2.12 As of the date hereof, Article VII of the Credit Agreement is hereby
amended as follows: the word “or” at the end of clause (q) is deleted; the word
“or” is appended at the end of clause (r); and the following provision is
appended as clause (s):

(s) the Borrowers shall fail to maintain the required Availability set forth in
and for the periods designated under (i) the proviso governing the extension of
the Maturity Date set forth in the definition thereof for so long as there are
outstanding principal amounts due under the Convertible Notes and
(ii) Section 6.08(b)(vi).

SECTION 3. Conditions of Effectiveness of Amendment. Section 2 of this Amendment
and the amendments to the Credit Agreement set forth therein shall become
effective on the date (the “Effective Date”) when each of the conditions set
forth in this Section 3 shall have been satisfied:

(a) Execution of Counterparts. The Administrative Agent shall have received
original counterparts of this Amendment executed by the Borrowers, the other
Loan Parties, and the Lenders.

(b) Payment of Expenses. The Borrowers shall have paid all costs and expenses
(including the reasonable fees and expenses of counsel to the Administrative
Agent) incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and such other documents required to
effect this Amendment, or otherwise required to be paid under the Loan Documents
and remaining outstanding on or prior to the date of this Amendment, in each
case for which the invoice for such fees and expenses shall have been presented
to the Borrower Representative.



--------------------------------------------------------------------------------

(c) Officer’s Certificate. The Administrative Agent shall have received a
certificate of the Borrower Representative, signed on behalf of each Loan Party
by an authorized representative, dated the date of this Amendment (the
statements made in which certificate shall be true on and as of the effective
date of this Amendment), certifying as to (i) the truth and accuracy of the
representations and warranties contained in this Amendment and the Loan
Documents as though made on and as of the Effective Date, and (ii) the absence
of any event occurring and continuing, or resulting from the execution and
delivery of this Amendment, that constitutes a Default.

(d) Availability. Availability after giving effect to this Amendment shall be
not less than $20,000,000.

(e) Fees. The Borrowers shall have paid to the (i) Administrative Agent for the
ratable benefit of the Lenders, an up-front fee equal to 75 basis points of the
increase in the Revolving Commitments (calculated as an up-front fee of
$300,000) and (ii) Administrative Agent, for its own account, fees payable in
the amounts and at the times separately agreed upon among the Borrowers and the
Administrative Agent.

(f) Other Documents. Any and all other documents, instruments, writings,
resolutions, opinions, agreements and information as Administrative Agent may
require, all of which must be in substance and form acceptable to the
Administrative Agent in its sole discretion.

SECTION 4. Representations and Warranties. Each Loan Party represents and
warrants as follows:

(a) Except as previously disclosed in writing to the Administrative Agent:
(i) the representations and warranties made by such Loan Party herein, in the
Credit Agreement and in each other Loan Document and certificate or other
writing delivered to the Administrative Agent on or prior to the Effective Date
shall be correct and accurate on and as of the Effective Date as though made on
and as of such date (except to the extent that such representations and
warranties expressly relate solely to an earlier date in which case such
representations and warranties shall be true and correct on and as of such
date); and (ii) no Default or Event of Default shall have occurred and be
continuing on the Effective Date or would result from this Amendment becoming
effective in accordance with its terms.

(b) Each of the Loan Parties (i) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (ii) has all
requisite power and authority to execute, deliver and perform this Amendment,
and to perform the Credit Agreement, as amended hereby and each other Loan
Document, and (iii) is duly qualified to do business and is in good standing in
each jurisdiction where the failure to be so qualified and in good standing
could reasonably be expected to have a Material Adverse Effect.

(c) The execution, delivery and performance by each Loan Party of this
Amendment, and the performance by each such Loan Party of the Credit Agreement,
as amended hereby and each other Loan Document, (i) have been duly authorized by
all necessary action, (ii) do not and will not contravene such Loan Party’s
charter or by-laws, any applicable law or any contractual restriction binding on
or otherwise affecting it or any of its properties, (iii) do not and will not
result in or require the creation of any lien or other encumbrance (other than
pursuant to any Loan Documents) upon or with respect to any of its properties,
and (iv) do not and will not result in any suspension, revocation, impairment,
forfeiture or nonrenewal of any permit, license, authorization or approval
applicable to its operations or any of its properties.

(d) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or agency or other regulatory body is required
in connection with the due execution, delivery and performance by such Loan
Party of this Amendment, or for the performance of the Credit Agreement, as
amended hereby.



--------------------------------------------------------------------------------

(e) This Amendment, the Credit Agreement, as amended hereby, and each other Loan
Document to which such Loan Party is a party is a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, except as such enforceability may be limited by equitable
principles or by or subject to any bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally.

SECTION 5. Reference to and Effect on the Credit Agreement and the Loan
Documents.

(a) On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in each of the
other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement, in each case, as amended by this Amendment.

(b) The Credit Agreement and each of the other Loan Documents, as specifically
amended by this Amendment are, and shall continue to be, in full force and
effect and are hereby in all respects ratified and confirmed. Without limiting
the generality of the foregoing, the Collateral Documents and all of the
Collateral described therein do and shall continue to secure the payment of all
Obligations of the Loan Parties under the Loan Documents.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. On and after the effectiveness of this Amendment, this Amendment
shall for all purposes constitute a Loan Document.

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier,
facsimile or other electronic transmission (i.e. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Amendment.

SECTION 7. Headings. Section headings are for convenience of reference only, and
are not part of, and are not to be taken into consideration in interpreting,
this Amendment.

SECTION 8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

SECTION 9. Release. Each Loan Party hereby absolutely and unconditionally
releases and forever discharges the Administrative Agent, the Lenders, and any
and all participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents and employees of
any of the foregoing, from any and all known claims, demands or causes of action
of any kind, nature or description, whether arising in law or equity or upon
contract or tort or under any state or federal law or otherwise, which any Loan
Party has had, now has or has made claim to have against any such person for or
by reason of any act, omission, matter, cause or thing whatsoever arising from
the beginning of time to and including the date of this Amendment, whether such
claims, demands and causes of action are matured or unmatured.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWERS: METALICO, INC.

AMERICAN CATCON, INC.

BUFFALO SHREDDING AND RECOVERY, LLC

FEDERAL AUTOCAT RECYCLING, L.L.C.

GOODMAN SERVICES, INC.

HYPERCAT COATING LIMITED LIABILITY COMPANY

MAYCO INDUSTRIES, INC.

METALICO AKRON, INC.

METALICO ALUMINUM RECOVERY, INC.

METALICO BUFFALO, INC.

METALICO NEW YORK, INC. (formerly known as Metalico Syracuse, Inc.)

METALICO NIAGARA, INC.

METALICO NILES, INC.

METALICO PITTSBURGH, INC.

METALICO ROCHESTER, INC.

METALICO TRANSFER, INC.

METALICO TRANSPORT, INC.

METALICO YOUNGSTOWN, INC.

SANTA ROSA LEAD PRODUCTS, INC.

TOTALCAT GROUP, INC.

TRANZACT CORPORATION

WEST COAST SHOT, INC.

By    /s/ MICHAEL J. DRURY   Michael J. Drury   Authorized Representative



--------------------------------------------------------------------------------

OTHER LOAN PARTIES (LOAN GUARANTORS):

ABBY BURTON, LLC

ADRIANA ELEVEN, LLC

ALLISON MAIN, LLC

CATHERINE LAKE, LLC

ELIZABETH HAZEL LLC

ELLEN BARLOW, LLC

GENERAL SMELTING & REFINING, INC.

GULF COAST RECYCLING, INC.

MEGAN DIVISION, LLC

MELINDA HAZEL LLC

METALICO AKRON REALTY, INC.

METALICO ALABAMA REALTY, INC.

METALICO-COLLEGE GROVE, INC.

METALICO COLLIERS REALTY, INC.

METALICO GULFPORT REALTY, INC.

METALICO NEVILLE REALTY, INC.

METALICO SYRACUSE REALTY, INC.

METALICO TRANSFER REALTY, INC.

OLIVIA DEFOREST, LLC

RIVER HILLS BY THE RIVER, INC.

METALICO-GRANITE CITY, INC.

HYPERCAT DMG, L.L.C.

By    /s/ MICHAEL J. DRURY   Michael J. Drury   Authorized Representative



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually, as Administrative Agent, Issuing Bank
and Swingline Lender By    /s/ JENNIFER S. HEARD   Name: Jennifer S. Heard  
Title: Account Executive

 

RBS BUSINESS CAPITAL, a division of RBS ASSET FINANCE, INC., a subsidiary of RBS
CITIZENS, N.A., individually, and as Documentation Agent By    /s/ DAVID
SLATTERY   Name: David Slattery   Title: Assistant Vice President

 

CAPITAL ONE LEVERAGE FINANCE CORP. By    /s/ MICHAEL BURNS   Name: Michael Burns
  Title: Senior Vice President



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

Lender

   Revolving
Commitment      Term Loan
Commitment      Commitment  

JPMorgan Chase Bank, N.A.

   $ 50,769,230.77       $ 1,333,333.36       $ 52,102,564.13   

RBS Business Capital, a division of RBS Asset Finance, Inc., a subsidiary of RBS
Citizens, N.A.

   $ 33,846,153.85       $ 888,888.90       $ 34,735,042.75   

Capital One Leverage Finance Corp.

   $ 25,384,615.38       $ 666,666.68       $ 26,051,282.06      

 

 

    

 

 

    

 

 

 

Total

   $ 110,000,000       $ 2,888,888.94       $ 112,888,888.94      

 

 

    

 

 

    

 

 

 